                    Case 18-17662-LMI      Doc 146    Filed 07/17/20   Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                  CASE NO.: 18-17662-BKC-LMI
                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

DIANE DIXON

_____________________________/
DEBTOR

         NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

   YOU ARE HEREBY NOTIFIED that the Debtor's Motion to Modify Confirmed Plan has been
continued to August 06, 2020 at 9:00 AM by TELEPHONE. To participate call, Court Solutions
(917)746-7476. If a party is unable to register online (https://www.court-solutions.com), a reservation
may also be made by telephone at (917) 746-7476.

  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Debtor's
Motion to Modify Confirmed Plan was mailed to those parties listed on this 17th day of July, 2020.




                                                       _____________________________________
                                                        /s/ Nancy K. Neidich
                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027-9806
                 Case 18-17662-LMI   Doc 146    Filed 07/17/20    Page 2 of 2
                                     NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                                                                         CASE NO.: 18-17662-BKC-LMI

                                      SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
DIANE DIXON
17926 N W 40 TH COURT
OPA LOCKA, FL 33055

ATTORNEY FOR DEBTOR
MARIA ALVAREZ, ESQUIRE
4343 W. FLAGLER ST., STE 100
MIAMI, FL 33134

MARIA ALVAREZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
